Citation Nr: 0025364	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to December 31, 1996, 
for assignment of a total disability rating based upon 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted the veteran's claim for 
TDIU benefits, effective from December 31, 1996.  The veteran 
filed a timely appeal, contending that he should be entitled 
to an effective date prior to December 31, 1996, because the 
medical evidence, if reviewed, would show him to have been 
unemployable due to a service-connected disability prior to 
that date.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

The statutory provisions for the determination of the 
effective date of an increase in disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400(o) (1999).  Generally, the effective date for an 
increased rating is the date of receipt of the claim or the 
date on which entitlement arose, whichever is later.  When 
entitlement arises before a claim has been received, the 
effective date  will be that date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date will be the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(o); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  In addition, 38 C.F.R. 
§ 3.400(o)(2) applies in cases in which the increase in 
severity preceded the claim.  

The VA General Counsel has reiterated that, as explained by 
the United States Court of Appeals for Veterans Claims 
(Court) in Harper, the effective date of an increased rating 
would be the date of the claim only if the claim is not 
received within the year following the increase in 
disability.  The opinion further explained that when a 
veteran submits a claim alleging an increase in disability 
within one year prior to VA's receipt of the claim, and 
medical evidence substantiates the increase in disability, 
the effective date of an award of increased disability must 
be determined based upon facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
that purpose.  See VAOPGPREC 12-98.  

The veteran presently contends that he had undergone VA 
medical treatment for his service-connected disabilities, 
including post-traumatic stress disorder (PTSD), spastic 
colitis, and for residuals of cervical and lumbar spine 
injuries, and that the RO had not attempted to obtain or 
secure those records.  The veteran maintains, in substance, 
that the RO's failure to obtain the additional treatment 
records constitutes a breach of the VA's duty to assist, and 
that those records, if reviewed, would constitute informal 
claims for TDIU benefits.  The Board observes that the 
veteran had undergone VA rating examinations in November 1995 
and most recently in April 1997, and had undergone inpatient 
treatment for his PTSD and other problems from September 
through December 1995.  The records of the 1995 inpatient 
treatment were obtained and associated with the claims file, 
but it does not appear that treatment records beyond December 
1995 have been sought.  

The Board finds that in order to fulfill the statutory duty 
to assist the veteran, the RO should obtain and associate 
with the claims file all records for treatment for his 
service-connected disabilities since the time of the last 
request for such material.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  Afterwards the RO should 
adjudicate the veteran's claim for entitlement to an 
effective date prior to December 31, 1996, on the basis of 
all the available evidence. 

Therefore, in order to afford the veteran all due process to 
which he is entitled, the case is REMANDED for the following 
action:  

1.  After obtaining any necessary 
authorization, the RO should obtain all 
relevant medical records, either VA or 
private, pertaining to treatment for the 
veteran's service-connected disabilities 
dated since the time of the last request 
for such documentation.  

2.  The RO should adjudicate the 
veteran's claim for entitlement to an 
effective date prior to December 31, 
1996, for assignment of TDIU benefits.  
The RO's determination should be based on 
all relevant evidence of record as well 
as relevant statutes and regulations 
including the holding of the Court in 
Harper v. West, 10 Vet. App. at 126-27, 
and the holding of the VA General Counsel 
in VAOPGPREC 12-98.  If the RO's 
determination remains unfavorable to the 
veteran, he and his attorney should be 
provided a supplemental statement of the 
case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion, either favorable or 
unfavorable, as to the merits of the veteran's claim.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




